Citation Nr: 1728215	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to November 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In November 2010, February 2012, and July 2013, the Board remanded the matter for additional development.

In February 2016, the Board denied the claim on appeal.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Office of General Counsel for the Department of Veterans Affairs and the Veteran's representative (hereinafter "the parties") filed a Joint Motion for Remand (Joint Motion) that was granted by the Court in September 2016.  The February 2016 Board decision concerning service connection for a psychiatric disability was vacated, and the case was again returned to the Board for further consideration in accordance with the terms of the Joint Motion.

The Board notes that the Veteran filed a properly executed VA Form 21-22a in November 2016, newly appointing his attorney as his representative in this case.  The new representative is accordingly listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On July 2013 remand, the Board determined that the February 2012 VA examination and opinion was not adequate for rating purposes.  The stressful event to which the examiner had related the Veteran's diagnosis of generalized anxiety disorder featured the Veteran's description of a service member dying in his arms sometime in the middle of 1980 aboard the U.S.S. Edwards.  However, this described stressor event was not verified by the JSRRC's findings, which cited no documented history of any casualties as the result of a shipboard fire as described by the Veteran, no actual fires reported onboard the ship as described by the Veteran, and no documented casualty matching the name reported by the Veteran.  The Board remanded the matter in order to obtain a medical opinion regarding the etiology of the Veteran's diagnosed psychiatric disability, noting that the pertinent previously reported stressor has not been confirmed, and only confirmed stressors should be accepted by the examiner.

In an August 2013 addendum opinion, the February 2012 VA examiner stated that he could no longer opine that the Veteran's generalized anxiety disorder is related to service if he is not able to consider the Veteran's claimed stressors of a shipboard fire and a friend's death in his arms.  Since these stressors cannot be considered, the examiner stated that he can only opine that the generalized anxiety disorder is less likely than not caused by or a result of military service.

In February 2016, the Board issued a (now-vacated) decision denying the Veteran's claim on appeal.  The September 2016 Joint Motion states: "The parties agree that remand is warranted because the February 2012 VA medical examination report and August 2013 addendum opinion are inadequate for failing to consider pertinent facts and for lack of a sufficient rationale."  The Joint Motion notes that the February 2012 VA examiner diagnosed the Veteran with "generalized anxiety disorder," noted that the Veteran worked as a "welder/pipefitter and firefighter in service," and acknowledged that the Veteran experienced "a friend dying in his arms due to a ship-board fire."  The Joint Motion then notes: "In his August 2013 addendum opinion, the examiner noted that he 'can only opine that Generalized Anxiety Disorder is less likely than not caused by or a result of military service' because he could not consider the previously described stressor."  The Joint Motion explains that this opinion's rationale is inadequate because "for disabilities other than PTSD, the existence of a verified stressor is not required."

The Joint Motion then additionally notes a set of pertinent symptom complaints and pertinent information presented by the Veteran that "the February 2012 VA medical examination report and August 2013 addendum opinion did not consider ... when providing an etiology opinion...."  The symptom complaints and pertinent information discussed by the Joint Motion are as follows.

First, the Veteran "has also complained of suffering from 'claustrophobia' and a fear of flying" in an October 1997 private treatment record.  Second, "[d]uring a December 2008 consultation for VA medical care, Appellant reported that he has submitted a 'claim for anxiety that he reports occurred about 2 weeks after discharge when he 'freaked out' and became claustrophobic.  He states that he is unable to drive or fly long distances unless he is medicated.'"

Third, the Joint Motion discusses:

In January 2009, Appellant reported that he "ha[d] seen Dr. Heaster and 'psychiatrists since I was in the service.'  He was in Navy on the USS Richard S Edwards.  Migs were targeting Enterprise and [] his unit had to go protect.  Used to run boilers and the waters would get contaminated so they would get stuck and whole ship would shut down.  Then they would have to be towed in.  Felt his life was under threat, loss of control."  See January 15, 2009, VA Mental Health Initial Evaluation Note....

Fourth, the Joint Motion discusses that "[d]uring an August 2010 hearing before the Board, Appellant testified that his anxiety issues began 2 weeks after he got out of service....  He testified that he was a welder and firefighter and that his job duties as a welder were in very close quarters near dangerous gases."

The Joint Motion concluded that "[b]ecause the February 2012 VA medical examination report and August 2013 addendum opinion did not consider the above experiences and/or symptoms when providing an etiology opinion, they are inadequate and the Board erred in relying on this evidence."

The Joint Motion directs: "On remand, Appellant must be provided with a medical opinion that considers Appellant's experiences/symptoms, as listed above, and provides an etiology opinion with adequate rationale."

The Board must now remand this case to the AOJ to arrange for the development of a new medical opinion in compliance with the directives of the Joint Motion.  As the Joint Motion directs that the new medical opinion must discuss the Veteran's description of certain events during service, the forthcoming new medical opinion may potentially raise a need for additional development / determinations as to whether some described in-service events are consistent with the available information and evidence of record.

As discussed in the Board's February 2012 remand of this matter, special circumstances exist in this case in which it may warranted to arrange a fee-basis VA examination of the Veteran on his island of residence, if a new examination is deemed necessary to obtain the required medical opinion.  In a March 2011 statement, the Veteran's treating VA psychiatrist indicated that the Veteran has a severe anxiety disorder and has not flown in many years.  The psychiatrist noted that on one occasion the Veteran "got so anxious he made a scene on the plane trying to get them to turn around" and, since airport security has been heightened, the Veteran "is really afraid he will not be able to control his anxiety and might end up arrested."  The treating VA psychiatrist suggested that the Veteran be evaluated at the VA Hilo Clinic on the island of Hawaii instead.  (The Veteran lives on the island of Hawaii, whereas the VA facilities in Honolulu are on the island of Oahu.)

Because the Veteran's treating psychiatrist opined that the Veteran is unable to travel to the Honolulu VAMC for examination, the RO may arrange for any necessary VA examination on a fee basis, at the VA Clinic in Hilo if possible, or with other appropriate providers on the island of Hawaii (or through other appropriate alternative means, as discussed in the directives below).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his mental health disability on appeal.  If the Veteran has received pertinent private treatment, the Veteran must provide the releases necessary for VA to secure the records of such treatment.

2.  The Veteran's claims file (including this remand) should be forwarded to the author of the February 2012 VA mental health examination report and August 2013 addendum, if available, or to another appropriate VA examiner, for review of the file and preparation of a new medical opinion in this case.

If necessary for preparation of the new opinion, a new examination of the Veteran should be arranged.  In the event a new examination must be arranged, the AOJ must consider that special circumstances exist in this case such that it may be warranted to make alternative arrangements for the Veteran to be examined on his island of residence (as discussed above).  If necessary to provide a needed examination, the AOJ should take reasonable steps to arrange for the Veteran to be examined on a fee basis at the VA Hilo Clinic or by another appropriate provider on his island of Hawaii.  If the Veteran cannot travel to the location of a needed VA examination, to include examination on a fee-basis, the AOJ should make reasonable attempts to use alternate means to evaluate the Veteran, i.e., arrange for the examination to be conducted at the Veteran's residence (either on a fee-basis or by having a VA employee who can travel to the residence to conduct the examination); or consider the possibility of assessment via remote conferencing, including telephonic, techniques.  All such attempts should be documented in the record.  If, and only if, the Veteran is unable to appear for any examination after exhausting attempts to use alternate means, the provider is asked to render the opinion(s) requested based upon a review of the record.

The Veteran's claims-file (to include this remand) must be reviewed by the examiner in connection with the examination / preparing the new medical opinion.  Following review of the pertinent medical history (and examination/interview of the Veteran, if necessary) the examiner should offer an opinion that responds to the following:

a) Please identify the medical diagnoses for any acquired psychiatric disabilities manifested or diagnosed during this appeal (since October 2008) (including, but not limited to, the diagnosis of generalized anxiety disorder made in the February 2012 VA examination report and discussed in the September 2016 Joint Motion in this case).  The examiner should also determine and explain whether the Veteran has had a valid diagnosis of any other mental health disorder suggested by contentions or medical records during the pendency of this claim (from October 2008 onward), including: PTSD, depression, panic disorder, or alcohol use disorder.

To ensure compliance with the September 2016 Joint Motion in responding  to this inquiry, please specifically discuss the Veteran's descriptions of experiencing claustrophobia and being unable to drive or fly long distances unless he is medicated (including as documented in a December 2008 VA medical report).

b) The September 2016 Joint Motion instructs that an adequate medical opinion must discuss certain of the Veteran's reported in-service experiences.  To ensure compliance with the terms of the September 2016 Joint Motion, please specifically state whether the Veteran has a valid diagnosis of PTSD during the pendency of this claim that is associated with (i) his description of feeling his life was under threat during service when his unit was protecting a vessel targeted by enemy aircraft, or (ii) his description of in-service duties as a firefighter and welder in very close quarters near dangerous gases.  For the limited purposes of answering this question only, please assume that the Veteran's description of these events during service is factually accurate, with the exception of the stressor featuring a friend's death in the Veteran's arms (which has been researched by VA and found to be unverified).  (If a pertinent diagnosis would be warranted based upon a description of in-service events, a determination as to whether the pertinent event(s) can be verified will be made subsequently in this adjudication.)

c) For each psychiatric disability found to have been diagnosed during the pendency of this claim, please state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the disability first manifested during the Veteran's active duty service, or is otherwise causally related thereto, including any symptoms noted during service.  For purposes of answering this question, the examiner should not accept as true the previously reported stressor of a friend dying in the Veteran's arms during a shipboard fire, as that stressor has been researched by VA and determined to be unverified.  However, to ensure compliance with the terms of the September 2016 Joint Motion, the examiner should note that (as explained by the Joint Motion) "for disabilities other than PTSD, the existence of a verified stressor is not required."  In other words, for any valid diagnosis other than PTSD found during the pendency of this claim, the VA examiner's analytical rationale must not be limited simply to citing the lack of a verified in-service stressor event.

In answering this question, to ensure compliance with the September 2016 Joint Motion, please specifically discuss, as needed, (i) his description of feeling his life was under threat during service when his unit was protecting a vessel targeted by enemy aircraft, or (ii) his description of in-service duties as a firefighter and welder in very close quarters near dangerous gases, and (iii) his description of experiencing symptoms including anxiety and claustrophobia within two weeks following separation from service.  (If a pertinent diagnosis may be linked to service based upon these descriptions of in-service events, a determination as to whether any pertinent event is verified will be made subsequently in the adjudication.)

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

3.  If the VA examiner's opinion presented in the completion of Directive #2, immediately above, identifies a psychiatric diagnosis linked to the Veteran's military service due to the Veteran's description of a particular event during service, the AOJ must determine whether or not the cited description of an in-service event is consistent with the available information and evidence of record.  Any further development necessary (such as research requests to the Joint Services Records Research Center (JSRRC)) should be completed, as necessary.  The AOJ should then make a formal written determination as to whether the pertinent cited in-service event is shown to have occurred during service or to be consistent with the nature and circumstances of the Veteran's service.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

